



COURT OF APPEAL FOR ONTARIO

CITATION: Parenteau v. Dekany, 2014 ONCA 877

DATE: 20141205

DOCKET: C58849

Blair, Rouleau and Pepall JJ.A.

BETWEEN

Mark Parenteau

Respondent

and

Katalin Dekany

Appellant

Mark Parenteau, in person

Katalin Dekany, in person

Heard and released orally: November 28, 2014

On appeal from the order of Justice David Salmers of the Superior
    Court of Justice, dated May 23, 2014.

ENDORSEMENT

[1]

Ms. Dekany seeks to set aside the order of Justice Salmers awarding her
    support of $1,200 per month for the period of June 1 to December 31, 2013 and
    in the amount of $1,050 per month thereafter. She submits these amounts are too
    low, and that the trial judge erred in a) finding that she was capable of
    earning an income of $10,000 per year, notwithstanding her accepted difficulties,
    and b) in imputing an income of $46,000 per year to Mr. Parenteau for the first
    period mentioned above, and $42,000 per year thereafter.

[2]

Her attack is essentially a factual one, however. She submits the trial
    judge did not give adequate weight to the evidence of her doctor, that her
    emotional difficulties would make it difficult for her to obtain and maintain
    employment. She submits further that Mr. Parenteau was underemployed and that
    he underreported his income by various means and obtained other support from
    his father.

[3]

We can only interfere with the trial judges factual findings where
    there is palpable and overriding error. We find no such error here. The
    weighing of evidence is a task for the trial judge. Here, the trial judge took
    into account and considered all of the matters now raised again by Ms. Dekany
    in this Court. We cannot interfere.

[4]

As the Supreme Court of Canada stated in
Hickey v. Hickey,
[1999]
    2 S.C.R. 518, para. 11, the Court should not overturn a support order unless
    the reasons disclose an error in principle, a significant misapprehension of
    the evidence, or unless the award is clearly wrong. None of these errors
    occurred here. The appeal from the order on the motion to change is therefore
    dismissed.

[5]

In a civil action dealt with at the same time by Justice Salmers, the appellant
    claimed damages for breach of contract and for the intentional infliction of emotional
    distress. On the contract claim, she acknowledges that the essence of the
    alleged contract was the respondents promise to give her one half of the
    proceeds from the sale of the matrimonial home. This issue had already been the
    subject matter of the dispute addressed by and determined by Justice Kaufman in
    2011. In any event, we agree with the trial judges determination that no
    breach of contract had been established.

[6]

With respect to the claim for damages for the intentional infliction of
    emotional distress, we agree with the trial judges conclusion that there was
    insufficient, if any, evidence at trial to enable him to determine if further
    damages had been proven separate from those awarded by Justice Shaughnessy in
    2012.

[7]

As to the balance of the issues raised by Ms. Dekany we see no basis for
    interfering with the trial judges determination. Both parties were
    unrepresented at trial, and as the trial judge noted, the evidence was
    necessarily imperfect. The trial judge did an admirable and fair job in the
    circumstances in our view. The appeal is therefore dismissed.

[8]

Costs of the appeal to the respondent fixed in the amount of $750.

R.A. Blair J.A.

Paul Rouleau J.A.

S.E.
    Pepall J.A.


